DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status and Formal matters
	This action is in response to papers mailed 1/19/2021.
	Claims 21, 26, have been amended.
The response is technically non-compliant with 37 CFR 1.121 which requires (c)(2) states, “The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.”  However the instant response has attempted to delete “the nucleotide t261,” which is more than 5 character.  However, in order to promote compact prosecution and promote customer service the instant response is being examined.  Future amendments that are not compliant with 37 CFR 1.121 may not be entered or examined. 
Applicant's election with traverse of group I, SEQ ID NO 3 and position 261 in the reply filed on 9/4/2020 is acknowledged.  The traversal is on the ground(s) that the response asserts there is no search burden.  This is not found persuasive because as the restriction stated the product can be used is isolate homologs from different species.  Thus the product has a materially different use and searching both would place a serious search burden on the office.
Claims 22, 29-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable 9/4/2020.
Claims 21, 24-28 are being examined.
The certified translation of the priority documented is noted and has overcome the 102 by Baxter as the Baxter is no longer prior art. 
The objection to the specification has been withdrawn in view of the amendment.
Priority
The instant application was filed 01/06/2020 is a continuation of 16424976, filed 05/29/2019 ,which is a continuation of 14164880, filed 01/27/2014 , which  is a continuation of 12234616, filed 09/19/2008 , which is a continuation of 11934359, filed 11/02/2007 ,which is a continuation of 10580458, filed 05/24/2006 ,which is a national stage entry of PCT/EP2005/055586 with an international filing date: 10/26/2005 claims foreign priority to 0411480 , filed 10/27/2004.  It is noted there is not a copy of the priority document in English the instant application.  Thus the priority date is the filing of the PCT 10/26/2005.
Claim Objections
Claims 27 are objected to because of the following informalities:  
Claim 27 is objected to as it recites “JAK2”, “G1849T” “but does not recite the full terminology for the acronym (or abbreviation). Claims are more concise when the first time an acronym (or abbreviation) is presented the full terminology is also presented.  Finally an acronym (or abbreviation) may have alternative meanings to an artisan.
Appropriate correction is required.
Response to Arguments

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21, 24, 26-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a naturally occurring product without significantly more. The claim(s) recite(s)  an isolated nucleic acid further comprising a fluorescent label.  This judicial exception is significantly more as the specification does not provide any definition of limitation requiring the label is from the hand of man. Udenfried (Analytical Biochemistry (1962) volume 3, pages 49-59) teaches that adenine, guanine and thymine fluoresce (page 49).  
Claim analysis
The instant claim 21 is directed towards An isolated nucleic acid consisting essentially of at least 12 consecutive nucleotides of sequence SEQ ID NO: 3 or 4, wherein the isolated nucleic acid comprises  a thymine (t) in position 261 in SEQ ID NO: 3 or  a thymine (t) at position 50 in SEQ ID NO: 4, wherein the isolated nucleic acid has the functional properties of a probe or primer, and wherein the isolated nucleic acid further comprises a radioactive, fluorescent or enzymatic label..  The specification provides no guidance or requirement the fluorescent label requires the hand of man.  In view of the art of Udenfried additional naturally occurring nucleotides can be considered labels.


According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a product  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon, natural product,   or an abstract idea?  Yes, natural product, at least 12 nucleotides of SEQ ID NO 3 including a T at position 261 and nucleotides that fluoresce as a label.  
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no.
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No
The specification teaches:
The oligonucleotides of the invention may be labelled using any technique known to those skilled in the art, such as radioactive, fluorescent or enzymatic labellers.(page 16).
 Thus the claim does not provide additional limitations which are significantly more.	
Response to Arguments
The response traverses the rejection asserting the interpretation of fluorescent label is unreasonable.  The response continues by asserting one of skill in the art would not view a nucleotide as a fluorescent label.  This argument has been thoroughly reviewed but is not considered persuasive as Udenfried (Analytical Biochemistry (1962) volume 3, pages 49-59) teaches that adenine, guanine and thymine fluoresce (page 49).
The response continues by asserting that a naturally occurring nucleotide would not meaningfully differ from the recited sequence.  This argument has been thoroughly reviewed but is not considered persuasive as the claim does not require the label provides a meaningful difference from the recited sequences.  
The response continues by arguing the teachings of Fodor.  This argument has been thoroughly reviewed but is not considered persuasive as the instant application is reviewed on its merits not the teaching of the prior art.  Further there is nothing in the cited teachings of Fodor which demonstrate the instant claims require the hand of man.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claim(s) 21, 23-28 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fodor (US Publication 2001/0053519, December 20, 2001).

Absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 (“PPG could have defined the scope of the phrase consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.”). See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003) (Applicant’s statement in the specification that “silicon contents in the coating metal should not exceed about 0.5% by weight” along with a discussion of the deleterious effects of silicon provided basis to conclude that silicon in excess of 0.5% by weight would materially alter the basic and novel properties of the invention. Thus, “consisting essentially of” as recited in the preamble was interpreted to permit no more than 0.5% by weight of silicon in the aluminum coating.); In re Janakirama-Rao, 317 F.2d 951, 954, 137 USPQ 893, 895-96 (CCPA 1963). If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989) (“Although consisting essentially of’ is typically used and defined in the context of compositions of matter, we find nothing intrinsically wrong with the use of such language as a modifier of method steps. . . [rendering] the claim open only for the inclusion of steps which do not materially affect the basic and novel characteristics of the claimed method. To determine the steps included versus excluded the claim must be read in light of the specification. . . . [I]t is an applicant’s burden to establish that a step practiced in a prior art method is excluded from his claims by consisting essentially of’ language.”).
Thus absent specific guidance in the specification of the metes and bounds of “consisting essentially of” this transitional phrase is being given the interpretation of comprising language.
Thus the broadest reasonable interpretation of the claim is an isolated  nucleic acid comprising at least 12 nucleotides of SEQ ID NO 3 including a T at position 261.
	Fodor teaches an array of all possible N-mer array comprising all possible nucleic acid sequences of a given length (paragraph 0101).  Fodor teaches a 25mer array in paragraph 101.  Each of the oligonucleotides of Fodor are at distinct positions 
Thus with regards to claim 21, Fodor teaches an array of all possible 25-mers which comprise at least 12 nucleotides of SEQ ID NO 3 including a T at position that are labeled by hybridization. 
	With regards to claims 23-25, Fodor teaches the use of fluorescent labels, radiolabels and enzyme labels (0110).
 Claim 26 recites, “defined by claim 21”  It is unclear what of claim 21 is being required.  The broadest reasonable interpretation is the at least 12 nucleotides of SEQ ID NO 3 including a T as position 261. Thus with regards to claim 26, Fodor teaches an array of all possible 25-mers which comprise at least 12 nucleotides of SEQ ID NO 3 including a T at position that are labeled by hybridization. 
Claim 27 recites, “defined by claim 21”  It is unclear what of claim 21 is being required.  The broadest reasonable interpretation is the at least 12 nucleotides of SEQ ID NO 3 including a T as position 261. Thus with regards to claim 27, Fodor teaches an array of all possible 25-mers which comprise at least 12 nucleotides of SEQ ID NO 3 including a T at position that are labeled by hybridization. 
	With regards to claim 28,  Fodor teaches, “[0119] Array hybridization solutions can be made containing 0.9 M NaCl, 60 mM EDTA, and 0.005% Triton X-100, adjusted to pH 7.6 (referred to as 6.times.SSPE-T). In addition, the solutions should contain 0.5 mg/ml unlabeled, degraded herring sperm DNA.”
Response to Arguments

The response again provides arguments about preferred embodiments of embodiments.  This argument has been thoroughly reviewed but is not considered persuasive as MPEP 2112 states:
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) ("If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics."); Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1348-49, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) ("Because ‘sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known."); SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005) (holding that a prior art patent to an anhydrous form of a compound "inherently" anticipated the claimed hemihydrate form of the compound because practicing the process in the prior art to manufacture the anhydrous compound "inherently results in at least trace amounts of" the claimed hemihydrate even if the prior art did not discuss or recognize the hemihydrate); In re Omeprazole Patent Litigation, 483 F.3d 1364, 1373, 82 USPQ2d 1643, 1650 (Fed. Cir. 2007) (The court noted that although the inventors may not have recognized that a characteristic of the ingredients in the prior art method resulted in an in situ formation of a separating layer, the in situ formation was nevertheless inherent. "The record shows formation of the in situ separating layer in the prior art even though that process was not recognized at the time. The new realization alone does not render that necessary [sic] prior art patentable."). 
Thus the rejection is maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21, 23-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-9 of U.S. Patent No. 7,781,199 and Fodor (US Publication 2001/0053519, December 20, 2001). Although the claims at issue are not identical, they are not patentably distinct from each other because they are co-extensive in scope.
MPEP 2111.03 states:
Absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 (“PPG could have defined the scope of the phrase consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.”). See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003) (Applicant’s statement in the specification that “silicon contents in the coating metal should not exceed about 0.5% by weight” along with a discussion of the deleterious effects of silicon provided basis to conclude that silicon in excess of 0.5% by weight would materially alter the basic and novel properties of the invention. Thus, “consisting essentially of” as recited in the preamble was interpreted to permit no more than 0.5% by weight of silicon in the aluminum coating.); In re Janakirama-Rao, 317 F.2d 951, 954, 137 USPQ 893, 895-96 (CCPA 1963). If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s 
Thus absent specific guidance in the specification of the metes and bounds of “consisting essentially of” this transitional phrase is being given the interpretation of comprising language.
Thus the broadest reasonable interpretation of the claim is an isolated  nucleic acid comprising at least 12 nucleotides of SEQ ID NO 3 including a T at position 261 and a label.
The instant claims are drawn  to a nucleic acid of ate least 12 nucleotides including a T at position 261, which encodes the V617 F mutation in JAK2.
The claims of ‘199 are draw to isolated variants of JAK2 encoding V617F or isolated nucleic acids of at least 12 consecutive nucleotides of SEQ ID NO 3 including a T at position 261. The claims of ‘199 further claim primers or probes and reproduce the limitations of instant claim 28.
The claims of 199 do not specifically teach labels.  
However, Fodor teaches the use of fluorescent labels, radiolabels and enzyme labels for nucleic acids(0110).
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to label the nucleic of the claims of ‘199 with fluorescence, enzymes or radioactivity.  The artisan would be motivated to labeled the nucleic acids to use them as probes to allow detection of other nucleic acids .
Response to Arguments
The response traverses the rejection asserting the claims are subject to further amendment and thus request the rejection be held in abeyance.  This argument has been thoroughly reviewed but is not considered persuasive as the claims will not be allowable until the ODP rejection has been overcome.
Claims 21, 23-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 8,637,235 and Fodor (US Publication 2001/0053519, December 20, 2001). Although the claims at issue are not identical, they are not patentably distinct from each other because they are co-extensive in scope.
MPEP 2111.03 states:
Absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 (“PPG could have defined the scope of the phrase consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.”). See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003) (Applicant’s statement in the specification that “silicon contents in the coating metal should not exceed about 0.5% by weight” along with a discussion of the deleterious effects of silicon provided basis to conclude that silicon in excess of 0.5% by weight would materially alter the basic and novel properties of the invention. Thus, “consisting essentially of” as recited in the preamble was interpreted to permit no more than 0.5% by weight of silicon in the aluminum coating.); In re Janakirama-Rao, 317 F.2d 951, 954, 137 USPQ 893, 895-96 (CCPA 1963). If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989) (“Although 
Thus absent specific guidance in the specification of the metes and bounds of “consisting essentially of” this transitional phrase is being given the interpretation of comprising language.
Thus the broadest reasonable interpretation of the claim is an isolated nucleic acid comprising at least 12 nucleotides of SEQ ID NO 3 including a T at position 261 and a label.
The instant claims are drawn to a nucleic acid of ate least 12 nucleotides including a T at position 261, which encodes the V617 F mutation in JAK2.
The claims of ‘235 are draw to methods of detecting the polymorphic position 2343 of SEQ ID NO 2 (JAK2 V617F) by methods including hybridization. The claims of ‘235 further claim labeled probes.
The claims of 235 do not specifically teach of fluorescent labels, radiolabels and enzyme labels.  
However, Fodor teaches the use of fluorescent labels, radiolabels and enzyme labels for nucleic acids(0110).
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to label probes with  fluorescent labels, radiolabels and enzyme labels  in the methods of claims ‘235 to allow for detection of the Jak2 V617F mutation.  The artisan would be motivated to labeled the nucleic acids to use them as probes to allow detection of other nucleic acids complementary to them.  .
Response to Arguments
The response traverses the rejection asserting the claims are subject to further amendment and thus request the rejection be held in abeyance.  This argument has been thoroughly reviewed but is not considered persuasive as the claims will not be allowable until the ODP rejection has been overcome.
Claims 21, 23-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 8,852,931. Although the claims at issue are not identical, they are not patentably distinct from each other because they are co-extensive in scope.
MPEP 2111.03 states:
Absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 (“PPG could have defined the scope of the phrase consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.”). See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003) (Applicant’s statement in the specification that “silicon contents in the coating metal should not exceed about 0.5% by weight” along with a discussion of the deleterious effects of silicon provided basis to conclude that silicon in excess of 0.5% by weight would materially alter the basic and novel properties of the invention. Thus, “consisting essentially of” as recited in the preamble was interpreted to permit no more than 0.5% by weight of silicon in the aluminum coating.); In re Janakirama-Rao, 317 F.2d 951, 954, 137 USPQ 893, 895-96 (CCPA 1963). If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989) (“Although consisting essentially of’ is typically used and defined in the context of compositions of matter, we find nothing intrinsically wrong with the use of such language as a modifier of 
Thus absent specific guidance in the specification of the metes and bounds of “consisting essentially of” this transitional phrase is being given the interpretation of comprising language.
Thus the broadest reasonable interpretation of the claim is an isolated  nucleic acid comprising at least 12 nucleotides of SEQ ID NO 3 including a T at position 261 and a label.
The instant claims are drawn  to a nucleic acid of ate least 12 nucleotides including a T at position 261, which encodes the V617 F mutation in JAK2.
The claims of ‘931 are draw to isolated nucleic acids comprising at least 17 nucleotides of SEQ IS NO 3 including a T at position 261 and  having at least 95% homology and fluorescent labels, radiolabels and enzyme labels. The claims of ‘931 further claim primers or probes and reproduce the limitations of instant claim 28.
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made that the claims of 931 are encompassed by the instant claims.
Response to Arguments
The response traverses the rejection asserting the claims are subject to further amendment and thus request the rejection be held in abeyance.  This argument has been thoroughly reviewed but is not considered persuasive as the claims will not be allowable until the ODP rejection has been overcome.
Claims 21, 23-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No10,364,430 and Fodor (US Publication 2001/0053519, December 20, 2001). Although the claims at issue are not identical, they are not patentably distinct from each other because they are co-extensive in scope.
MPEP 2111.03 states:
Absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 (“PPG could have defined the scope of the phrase consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.”). See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003) (Applicant’s statement in the specification that “silicon contents in the coating metal should not exceed about 0.5% by weight” along with a discussion of the deleterious effects of silicon provided basis to conclude that silicon in excess of 0.5% by weight would materially alter the basic and novel properties of the invention. Thus, “consisting essentially of” as recited in the preamble was interpreted to permit no more than 0.5% by weight of silicon in the aluminum coating.); In re Janakirama-Rao, 317 F.2d 951, 954, 137 USPQ 893, 895-96 (CCPA 1963). If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989) (“Although consisting essentially of’ is typically used and defined in the context of compositions of matter, we find nothing intrinsically wrong with the use of such language as a modifier of method steps. . . [rendering] the claim open only for the inclusion of steps which do not materially affect the basic and novel characteristics of the claimed method. To determine the steps included versus excluded the claim must be read in light of the specification. . . . [I]t is an applicant’s burden to establish that a step practiced in a prior art method is excluded from his claims by consisting essentially of’ language.”).
Thus absent specific guidance in the specification of the metes and bounds of “consisting essentially of” this transitional phrase is being given the interpretation of comprising language.

The instant claims are drawn  to a nucleic acid of ate least 12 nucleotides including a T at position 261, which encodes the V617 F mutation in JAK2.
The claims of ‘430 are draw to methods of detecting the polymorphic position 2343 of SEQ ID NO 2 (JAK2 V617F) by methods including hybridization. The claims of ‘235 further claim labeled probes.
The claims of 430 do not specifically teach of fluorescent labels, radiolabels and enzyme labels  .  
However, Fodor teaches the use of fluorescent labels, radiolabels and enzyme labels  for nucleic acids(0110).
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to label probes with  fluorescent labels, radiolabels and enzyme labels  in the methods of claims ‘430 to allow for detection of the Jak2 V617F mutation.  The artisan would be motivated to label the nucleic acids to use them as probes to allow detection of other nucleic acids complementary to them.  The artisan would have a reasonable expectation of success as the artisan is labeling known nucleic acids with known labels.
Response to Arguments
The response traverses the rejection asserting the claims are subject to further amendment and thus request the rejection be held in abeyance.  This argument has 
Claims 21, 23-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No 10,563,200 and Fodor (US Publication 2001/0053519, December 20, 2001). Although the claims at issue are not identical, they are not patentably distinct from each other because they are co-extensive in scope.
MPEP 2111.03 states:
Absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 (“PPG could have defined the scope of the phrase consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.”). See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003) (Applicant’s statement in the specification that “silicon contents in the coating metal should not exceed about 0.5% by weight” along with a discussion of the deleterious effects of silicon provided basis to conclude that silicon in excess of 0.5% by weight would materially alter the basic and novel properties of the invention. Thus, “consisting essentially of” as recited in the preamble was interpreted to permit no more than 0.5% by weight of silicon in the aluminum coating.); In re Janakirama-Rao, 317 F.2d 951, 954, 137 USPQ 893, 895-96 (CCPA 1963). If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989) (“Although consisting essentially of’ is typically used and defined in the context of compositions of matter, we find nothing intrinsically wrong with the use of such language as a modifier of method steps. . . [rendering] the claim open only for the inclusion of steps which do not materially affect the basic and novel characteristics of the claimed method. To determine the steps included versus excluded the claim must be read in light of the specification. . . . [I]t is an applicant’s burden to establish that a step practiced in a prior art method is excluded from his claims by consisting essentially of’ language.”).

Thus the broadest reasonable interpretation of the claim is an isolated  nucleic acid comprising at least 12 nucleotides of SEQ ID NO 3 including a T at position 261 and a label.
The instant claims are drawn  to a nucleic acid of ate least 12 nucleotides including a T at position 261, which encodes the V617 F mutation in JAK2.
The claims of ‘200 are draw to methods of detecting the polymorphic position 2343 of SEQ ID NO 2 (JAK2 V617F) by methods including hybridization. The claims of ‘235 further claim labeled probes.
The claims of 200 do not specifically teach of fluorescent labels, radiolabels and enzyme labels  .  
However, Fodor teaches the use of fluorescent labels, radiolabels and enzyme labels  for nucleic acids(0110).
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to label probes with  fluorescent labels, radiolabels and enzyme labels  in the methods of claims ‘200 to allow for detection of the Jak2 V617F mutation.  The artisan would be motivated to label the nucleic acids to use them as probes to allow detection of other nucleic acids complementary to them.  The artisan would have a reasonable expectation of success as the artisan is labeling known nucleic acids with known labels.
Response to Arguments


Summary
No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Pohnert/Primary Examiner, Art Unit 1634